     Case 2:20-cv-02475-MCE-DMC Document 13 Filed 02/18/21 Page 1 of 7


 1   James C. Fessenden (SBN 238663)
        E-Mail: jfessenden@fisherphillips.com
 2   Kathryn M. Evans (SBN 323190)
        E-Mail: kmevans@fisherphillips.com
 3   FISHER & PHILLIPS LLP
     4747 Executive Drive, Suite 1000
 4   San Diego, California 92121
     Telephone: (858) 597-9600
 5   Facsimile: (858) 597-9601
 6   Attorneys for Defendant
     PHI Health, LLC (erroneously sued as
 7   PHI Air Medical, LLC and PHI Health,
     LLC)
 8
     [Plaintiffs’ Counsel Continued on Next Page]
 9

10                      UNITED STATES DISTRICT COURT
11                    EASTERN DISTRICT OF CALIFORNIA
12   JACQUELINE MARSHALL,                    CASE NO.: 2:20-cv-02475-MCE-DMC
     LANCE PHILLIPS, KRISTEN
13   KNOWLES, CHRIS ANDERSON,                [Previously assigned to Lassen County
     KAYVAN MARSHALL, KANE                   Superior Court, Case No. 62973]
14   EDWARDS, JORDAN MOSER,
     KYLE EVANS, JENNA DIAZ,                 JOINT STIPULATION AND ORDER
15   TERRI MAURICIO, ERIK                    TO MODIFY PRE-TRIAL
     RUBALCAVA, JOANN LEE,                   SCHEDULING ORDER
16   TEISLEYE SMITH, JOSEPH
     LOEHNER, LAUREN YOUNG,                  State Complaint Filed: October 1, 2020
17   KELLI ROSSETTO-SCHRADER,                Removal Filed:     December 14, 2020
     BRITNEY EWERS, TRACIE                   Trial Date:   Not Set
18   STIERS, MARISSA JOHANSON,
     HEATHER IMHOF, CAROLE
19   COVEY, OLSA HAHN,
     STEPHANIE SWISHER, JOHN
20   SICKMAN, LAUREN SCHINDLER
     AND MARK HARMON, individuals,
21   on behalf of themselves and on behalf
     of themselves and on behalf of all
22   persons similarly situated,
23                     Plaintiffs,
24         v.
25   PHI AIR MEDICAL, LLC, a Limited
     Liability Company; PHI HEALTH,
26   LLC, a Limited Liability Company;
     and Does 1 through 50, Inclusive,
27
                       Defendants.
28

                                        1           Case No.: 2:20-cv-02475-MCE-DMC
                            JOINT STIP AND ORDER TO MODIFY PRE-TRIAL SCHEDULING ORDER
     Case 2:20-cv-02475-MCE-DMC Document 13 Filed 02/18/21 Page 2 of 7


 1   Norman B. Blumenthal (SBN 068687)
        E-Mail: Norm@bamlawca.com
 2   Kyle R. Nordrehaug (SBN 205975)
        E-Mail: Kyle@bamlawca.com
 3   Nicholas J. De Blouw (SBN 280922)
        E-Mail: DeBlouw@bamlawca.com
 4   Victoria B. Rivapalacio (SBN 275115)
        E-Mail: Victoria@bamlawca.com
 5   Piya Mukherjee (SBN 274217)
        E-Mail: Piya@bamlawca.com
 6   Charlotte E. James (SBN 308441)
        E-Mail: Charlotte@bamlawca.com
 7   Aparajit Bhowmil (SBN 248066)
        E-Mail: aj@bamlawca.com
 8   BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
     2255 Calle Clara
 9   La Jolla, CA 92037
     Telephone: (858) 551-1223
10   Facsimile: (858) 551-1232
11   Attorneys for Plaintiffs
     Jacqueline Marshall, Lance Phillips, Kristen
12   Knowles, Chris Anderson, Kayvan Marshall,
     Kane Edwards, Jordan Moser, Kyle Evans,
13   Jenna Diaz, Terri Mauricio, Erik Rubalcava,
     Joann Lee, Teisleye Smith, Joseph Loehner,
14   Lauren Young, Kelli Rossetto-Schrader,
     Britney Ewers, Tracie Stiers, Marissa
15   Johanson, Heather Imhof, Carole Covey,
     Olsa Hahn, Stephanie Swisher, John
16   Sickman, Lauren Schindler and Mark
     Harmon
17

18

19

20

21

22

23

24

25

26

27

28

                                         2          Case No.: 2:20-cv-02475-MCE-DMC
                            JOINT STIP AND ORDER TO MODIFY PRE-TRIAL SCHEDULING ORDER
     Case 2:20-cv-02475-MCE-DMC Document 13 Filed 02/18/21 Page 3 of 7


 1          IT IS HEREBY STIPULATED AND AGREED, between the parties
 2   through their counsel of record as follows:
 3          WHEREAS, on December 15, 2020 this Court entered an Initial Pre-Trial
 4   Scheduling Order outlining the deadlines for discovery, motion practice, and trial
 5   readiness. ECF No. 3.
 6          WHEREAS, the parties recently agreed to pursue mediation with Mark
 7   Rudy, which is currently scheduled for July 27, 2021.
 8          WHEREAS, the parties wish to conserve resources for settlement by
 9   postponing further formal discovery pending the results of mediation.
10          Federal Rule of Civil Procedure 16(b)(4) allows that a case management
11   schedule “may be modified only for good cause and with the judge’s consent.” See
12   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 608 (9th Cir. 1992). Similar
13    requests to amend a scheduling order to allow for mediation have been approved
14    in this District. See, e.g., Brisbin v. Calmat Co., No. 1:11-CV-00568-AWI, 2013
15    WL 3322698, at *1 (E.D. Cal. July 1, 2013).
16          Good cause having been shown, the parties respectfully request that the
17    Court modify its Pre-Trial Scheduling Order, ECF No. 3, subject to the Court’s
18    availability, to continue the following deadlines by 180 days to allow the parties to
19    complete discovery and motion practice in a timely manner, pending the results of
20    mediation:
21               Event              Original Deadline          Requested Deadline
        Deadline to complete      February 12, 2021          August 11, 2021
22      Rule 26(f) conference
23      Deadline to complete      December 21, 2021          June 19, 2022
24      all discovery, except
        for expert discovery
25      First expert disclosure   February 18, 2022          August 17, 2022
26      deadline
        Second expert             March 21, 2022             September 17, 2022
27
        disclosure deadline
28


                                            1           Case No.: 2:20-cv-02475-MCE-DMC
                              JOINT STIP AND ORDER TO MODIFY PRE-TRIAL SCHEDULING ORDER
     Case 2:20-cv-02475-MCE-DMC Document 13 Filed 02/18/21 Page 4 of 7


 1     Deadline to file joint    April 20, 2022             October 17, 2022
 2     notice of trial readiness
       (if dispositive motions
 3     are not heard)
 4     Deadline to file all      June 16, 2022              December 13, 2022
       dispositive motions
 5

 6
     IT IS SO STIPULATED.
 7

 8
      Dated: February 11, 2021                    Respectfully submitted,
 9
                                                  FISHER & PHILLIPS LLP
10

11
                                          By: lsl Kathryn M. Evans
12                                            James C. Fessenden
                                              Kathryn M. Evans
13                                            Attorneys for Defendant
                                              PHI Health, LLC (erroneously sued as
14                                            PHI Air Medical, LLC and PHI
                                              Health, LLC)
15
      Dated: February 11, 2021                    BLUMENTHAL NORDREHAUG
16                                                BHOWMIK DE BLOUW LLP
17

18                                        By: lsl Piya Mukherjee
                                              Norman B. Blumenthal
19                                            Kyle R. Nordrehaug
                                              Nicholas J. De Blouw
20                                            Victoria B. Rivapalacio
                                              Piya Mukherjee
21                                            Charlotte E. James
                                              Aparajit Bhowmil
22                                            Attorneys for Plaintiffs
                                              Jacqueline Marshall, Lance Phillips,
23                                            Kristen Knowles, Chris Anderson,
                                              Kayvan Marshall, Kane Edwards,
24                                            Jordan Moser, Kyle Evans, Jenna Diaz,
                                              Terri Mauricio, Erik Rubalcava, Joann
25                                            Lee, Teisleye Smith, Joseph Loehner,
                                              Lauren Young, Kelli Rossetto-
26                                            Schrader, Britney Ewers, Tracie Stiers,
                                              Marissa Johanson, Heather Imhof,
27                                            Carole Covey, Olsa Hahn, Stephanie
                                              Swisher, John Sickman, Lauren
28                                            Schindler and Mark Harmon


                                         2             Case No.: 2:20-cv-02475-MCE-DMC
                            JOINT STIP AND ORDER TO MODIFY PRE-TRIAL SCHEDULING ORDER
     Case 2:20-cv-02475-MCE-DMC Document 13 Filed 02/18/21 Page 5 of 7


 1                 ATTESTATION REGARDING ELECTRONIC SIGNATURES
 2          I, Kathryn M. Evans, attest that all other signatories to this document, on whose behalf
 3   this filing is submitted, concur in the filing’s content and have authorized this filing. I declare
 4   under penalty of perjury, under the laws of the United States of America and the State of
 5   California, that the foregoing is true and correct.
 6

 7

 8                                                Kathryn M. Evans

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  3             Case No.: 2:20-cv-02475-MCE-DMC
                                  JOINT STIP AND ORDER TO MODIFY PRE-TRIAL SCHEDULING ORDER
     Case 2:20-cv-02475-MCE-DMC Document 13 Filed 02/18/21 Page 6 of 7


 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                    EASTERN DISTRICT OF CALIFORNIA
10

11   JACQUELINE MARSHALL,                    CASE NO.: 2:20-cv-02475-MCE-DMC
     LANCE PHILLIPS, KRISTEN
12   KNOWLES, CHRIS ANDERSON,                [Previously assigned to Lassen County
     KAYVAN MARSHALL, KANE                   Superior Court, Case No. 62973]
13   EDWARDS, JORDAN MOSER,
     KYLE EVANS, JENNA DIAZ,                 ORDER TO MODIFY PRE-TRIAL
14   TERRI MAURICIO, ERIK                    SCHEDULING ORDER
     RUBALCAVA, JOANN LEE,
15   TEISLEYE SMITH, JOSEPH                  State Complaint Filed: October 1, 2020
     LOEHNER, LAUREN YOUNG,                  Removal Filed:     December 14, 2020
16   KELLI ROSSETTO-SCHRADER,                Trial Date:   Not Set
     BRITNEY EWERS, TRACIE
17   STIERS, MARISSA JOHANSON,
     HEATHER IMHOF, CAROLE
18   COVEY, OLSA HAHN,
     STEPHANIE SWISHER, JOHN
19   SICKMAN, LAUREN SCHINDLER
     AND MARK HARMON, individuals,
20   on behalf of themselves and on behalf
     of themselves and on behalf of all
21   persons similarly situated,
22                     Plaintiffs,
23         v.
24   PHI AIR MEDICAL, LLC, a Limited
     Liability Company; PHI HEALTH,
25   LLC, a Limited Liability Company;
     and Does 1 through 50, Inclusive,
26
                       Defendants.
27

28

                                        1           Case No.: 2:20-cv-02475-MCE-DMC
                                         ORDER TO MODIFY PRE-TRIAL SCHEDULING ORDER
     Case 2:20-cv-02475-MCE-DMC Document 13 Filed 02/18/21 Page 7 of 7


 1                                           ORDER
 2          Having reviewed the Plaintiffs’ and Defendant’s Stipulated Request, the
 3    Court grants the request and ORDERS that the Pre-Trial Scheduling Order, ECF
 4    No. 3, is modified as follows:
 5

 6                 Event                  Original Deadline           Requested Deadline
        Deadline to complete           February 12, 2021             August 11, 2021
 7      Rule 26(f) conference
 8      Deadline to complete all       December 21, 2021             June 19, 2022
 9      discovery, except for
        expert discovery
10      First expert disclosure        February 18, 2022             August 17, 2022
11      deadline
        Second expert disclosure       March 21, 2022                September 17, 2022
12
        deadline
13      Deadline to file joint         April 20, 2022                October 17, 2022
14      notice of trial readiness
        (if dispositive motions are
15      not heard)
16      Deadline to file all           June 16, 2022                 December 13, 2022
        dispositive motions
17

18          The parties are ordered to file a Joint Notice of Trial Readiness not later than
19   thirty (30) days after receiving this Court's ruling on the last filed dispositive
20    motion. The parties are to set forth in their Notice of Trial Readiness, the
21    appropriateness of special procedures, whether this case is related to any other
22    case(s) on file in the Eastern District of California, the prospect for settlement, their
23   estimated trial length, any request for a jury, and their availability for trial. After
24   review of the parties' Joint Notice of Trial Readiness, the Court will issue an order
25   that sets forth new dates for a final pretrial conference and trial.
26          IT IS SO ORDERED.
27    DATE: February 18, 2021
28

                                                 1
                                       CERTIFICATE OF SERVICE
